UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May25, 2011 ACCO BRANDS CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-08454 36-2704017 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 300 Tower Parkway Lincolnshire, IL 60069 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(847) 541-9500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Section 7—Regulation FD Item 7.01. Regulation FD Disclosure. On June14, 2011, ACCO Brands Corporation (the “Company”) announced that it had sold its GBC – Fordigraph Pty Ltd subsidiary based in Sydney, Australia (“GBC-Fordigraph”) to Neopost Holdings Pty Limited (“Neopost Holdings”).A copy of the press release announcing the Company’s sale of GBC-Fordigraph is furnished herewith as Exhibit 99.1 to this Form 8-K. The information contained in this Item7.01 and the press release furnished herewith shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities under that section. Furthermore, such information shall not be deemed to be incorporated by reference into the filings of the Company under the Securities Act, unless specifically incorporated by reference therein. This report will not be deemed a determination or an admission as to the materiality of any information in this Item 7.01, including the press release furnished herewith, that is required to be disclosed solely by Regulation FD. The information herein and in the press release furnished herewith may be accurate only as of the date hereof and is subject to change. The Company does not assume any obligation to update the information contained herein. Section 8—Other Events Item 8.01. Other Events. In connection with the sale of GBC-Fordigraph, on May25, 2011 the Company entered into a Share Sale Agreement with GBC Australia Pty Ltd., Neopost Holdings and Neopost S.A. pursuant to which the Company agreed to sell to Neopost Holdings all issued share capital held by the Company in GBC-Fordigraph for a purchase price of approximately US$56.6 million, subject to certain working capital and income tax adjustments. Section 9—Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit 99.1—Press release of the Company dated June14, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ACCO BRANDS CORPORATION (Registrant) Date: June 14, 2011 By: /s/Steven Rubin Name: Steven Rubin Title:Senior Vice President, Secretary and General Counsel INDEX TO EXHIBITS Exhibit Press release of the Company dated June 14, 2011
